Dish, J.
1. In a suit by a property-owner to recover damages occasioned by the digging of a ditch in a public street, parol evidence to the effect that this ditch was dug with the sanction and under the direction of the municipal authorities is inadmissible, in the absence of proof that no record was made of their action in the premises. This is so for the reason that, until the contrary appears, it is to be presumed that accurate minutes are kept of the official action taken by a city council with reference to municipal affairs. Baker v. Scofield, 58 Ga. 182.
2. The charge of the court in the present case was fairly adjusted to the issues raised by the pleadings and the evidence; and, save as to the admission of testimony of the character above indicated, no error calling for the grant of a new trial was committed.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., absent.